FILED
Aug 02, 2019
08:17 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE

DEVERY WILLIAMS, ) Docket No. 2018-03-1187

Employee, )
V. )
JL MALONE & ASSOCIATES/ ) State File No. 96758-2018
FISHEL COMPANY, )

Employer, )
And ) Judge Pamela B. Johnson
ARCH INSURANCE COMPANY, )

Carrier. )

 

EXPEDITED HEARING ORDER DENYING BENEFITS

 

This case came before the Court for an Expedited Hearing on July 16, 2019. Mr.
Williams requested medical benefits for a right-eye injury. The Court must decide
whether he presented sufficient evidence demonstrating he is entitled to additional
medical benefits, including prescription eyeglasses. For the reasons below, the Court
finds that Mr. Williams did not meet his burden and denies the requested benefits at this
time.

History of Claim

Mr. Williams worked as an equipment operator for JL Malone. On December 18,
2017, he assisted a coworker with cutting a copper wire when the wire struck Mr.
Williams’s right eye.

Mr. Williams sought treatment on his own. The next day, he went to the
emergency room, and the attending provider diagnosed a corneal abrasion, prescribed an
eye ointment, and recommended a follow-up visit with Dr. Michael Lett in three to five
days. In March 2018, Mr. Williams received an eyeglasses prescription from Dr. Mark
H. Vinson.!

In September 2018, Mr. Williams filed a Petition for Benefit Determination
seeking medical and disability benefits. During mediation, the parties agreed that JL
Malone would schedule an appointment for Mr. Williams with Dr. Scott Jaben.

Mr. Williams saw Dr. Jaben in January 2019. After describing the work incident,
Mr. Williams reported blurred vision, difficulty keeping the eye open, eye twitches, and
eyestrain causing headaches. He also said his eye felt like it had a cut or scab.
Examination of the right eye showed an oblique linear partial thickness scar with
irregular astigmatism in the right eye and regular astigmatism in the left eye. Dr. Jaben
diagnosed a right-eye corneal scar.

During a follow-up examination a couple weeks later, Dr. Jaben noted that Mr.
Williams could still see the eye chart and suspected that he could see better than
documented on visual testing. Dr. Jaben also noted that Mr. Williams’s eye twitching,
while annoying, was not harmful or threatening to his vision. He determined that glasses
would not help Mr. Williams’s vision, but he recommended continued use of “ATs.”
Dr. Jaben further indicated that LASIK was not beneficial in trauma situations. He
recommended no further interventions but instructed Mr. Williams to return in six to
twelve months.

In March, Mr. Jaben obtained two price quotes for single-vision, ophthalmic Ray-
Ban transition eyeglasses. When JL Malone refused to pay for the eyeglasses, the
mediator issued a Dispute Certification Notice.

At the hearing, Mr. Williams argued he was “traumatized” by the situation. He
testified he still suffers from the injury and experiences blurred vision, difficulty reading,
and inability to enjoy his pre-injury activities such as hunting. He claimed his right-eye
injury led to eyestrain in his left eye, causing headaches. He asserted he is entitled to
“compensation” for his work injury and for his time and travel.’ He denied preexisting
eye injuries or vision problems. He asked for money so he can “get the case behind”
him.

JL Malone argued Mr. Williams sought benefits for pain and suffering,
unavailable under the Workers’ Compensation Law. Testing by the authorized treating

 

' Mr. Williams introduced only the discharge instructions from Fort Loudon Medical Center and the
eyeglass prescription from Vision Care. He provided no evidence that he saw Dr. Lett.

> The Court infers “ATs” meant artificial tears.

3 Mr. Williams resides in South Carolina.
physician, Dr. Jaben, showed no vision loss due to the eye trauma but identified
astigmatisms in both eyes. Dr. Jaben did not recommend any further interventions and
specifically determined Mr. Williams would not benefit from glasses or LASIK surgery.
JL Malone thus argued Mr. Williams was not entitled to additional medical benefits or
temporary disability benefits.

Findings of Fact and Conclusions of Law

At an expedited hearing, Mr. Williams must show he would likely prevail at a
hearing on the merits in proving his claim for medical and temporary disability benefits.
See Tenn. Code Ann. § 50-6-239(d)(1) (2018).

Medical Benefits

To receive medical benefits, Mr. Williams must show, to a reasonable degree of
medical certainty, that the December 18, 2017 incident “contributed more than fifty
percent (50%) in causing the . . . disablement or need for medical treatment, considering
all causes.” Tenn. Code Ann. § 50-6-102(14).

Here, only Dr. Jaben offered an opinion regarding the need for further treatment,
and he recommended against further interventions other than ATs and a follow-up visit in
six to twelve months. However, Dr. Jaben specifically determined that neither eyeglasses
nor LASIK surgery would help Mr. Williams. Although Mr. Williams introduced a
prescription for eyeglasses, he offered no medical opinion relating his need for eyeglasses
to the work injury. Thus, the Court holds Mr. Williams failed to demonstrate that he is
likely to prevail at a hearing on the merits concerning entitlement to additional medical
treatment, specifically the requested prescription eyeglasses.

Temporary Disability Benefits

Mr. Williams also requested “compensation.” | Generally, the Workers’
Compensation Law limits monetary compensation available to an injured employee to
temporary disability and permanent disability benefits. See Tenn. Code Ann. § 50-6-207.
However, the Court cannot award permanent disability benefits at an Expedited Hearing.
See Tenn. Code Ann. § 50-6-239(d)(1). The two kinds of temporary disability benefits
that the Court might award are temporary total and temporary partial.

To receive temporary total disability benefits, Mr. Williams must prove (1) he
became disabled from working due to a compensable injury; (2) a causal connection
between the injury and his inability to work; and (3) the duration of his disability. Jones
v. Crencor Leasing and Sales, TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Dec. 11,
2015). Concerning temporary partial disability, Mr. Williams is eligible for these
benefits if he earned less than his average weekly wage due to work restrictions. See
Tenn. Code Ann. § 50-6-207(2)(A).

Here, Mr. Williams did not offer evidence that he became disabled due to his work
injury or of the period of time he was unable to work. Likewise, he failed to show he
earned less than his pre-injury wage due to restrictions from the work injury. Thus, the
Court holds Mr. Williams failed to present sufficient information demonstrating he is
likely to prevail at a hearing on the merits on entitlement to temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:

1. Mr. Williams’s claim against JL Malone for additional medical benefits and
temporary disability benefits is denied at this time.

2. This case is set for a Status Conference on November 18, 2019, at 2:30 p.m.
Eastern Time. The parties must call 865-594-0091 or 855-543-5041 toll-free to
participate in the Status Conference. Failure to appear by telephone might result
in a determination of the issues without the party’s participation.

ENTERED August 2, 2019.

 

 

PAMELA B. JOHNSON, JUDGE
Court of Workers’ Compensation Claims

APPENDIX

Technical Record:
1. Petition for Benefit Determination
2. Documents Created by the Bureau
3. Documents Submitted by the Employee
4. Documents Submitted by the Employer
5. Dispute Certification Notice
6. Request for Expedited Hearing
7. Notice of Expedited Hearing
8. Employee’s Notice of Filing Medical Records
9. Employer’s Medical Record Designation
10.Employer’s Response to Expedited Hearing
Exhibits:

Affidavit

Medical Records of Charlotte Eye, Ear, Nose & Throat Associates
Medical Records & Expenses by Fort Loudon Medical Center
Prescription for Eye Glasses by Mark H. Vinson, O.D., Vision Care
Miscellaneous Medical Expenses

Dispute Resolution Notice

cs pe ie

CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on
August 2, 2019.

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Devery Williams, x X | 50 Glenwood Road, Apartment 246
Self-Represented Greenville, South Carolina 29615
Employee williamsdevery@yahoo.com
Sean A. Hunt, X | sean@thehuntfirm.com
Employer’s Attorney

 

 

 

 

 

 

 

Je, dhtom

PENNY SHB) i Court Clerk
WC.CourtClerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082